UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7583



FRANK M. NEFF,

                                             Petitioner - Appellant,

          versus



WARDEN, MARYLAND HOUSE OF CORRECTION; WARDEN,
MARYLAND CORRECTIONAL INSTITUTION-HAGERSTOWN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-2327-RDB)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Frank M. Neff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank M. Neff appeals the district court’s order denying

his motion for reconsideration of a prior order dismissing his

hybrid complaint seeking relief pursuant to 42 U.S.C. § 1983 (2000)

and 28 U.S.C. § 2241 (2000).       To the extent Neff appeals the denial

of relief under § 2241, he may not do so unless a circuit judge or

justice issues a certificate of appealability.             A certificate of

appealability will not issue absent a “substantial showing of hte

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A habeas petitioner meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Neff

has   not   made   the    requisite   showing.       Therefore,   we   deny   a

certificate of appealability as to Neff’s § 2241 claims.

      To the extent that Neff appeals the denial of his motion to

reconsider the denial of relief on his § 1983 claim, we find no

error in the district court’s decision.            See Heck v. Humphrey, 512

U.S. 477 (1994).         Accordingly, we affirm on the reasoning of the

district court as to Neff’s § 1983 claim.              See Neff v. Warden,

Maryland House of Corr., No. CA-04-2327-RDB (D. Md. filed Sept. 17,


                                      - 2 -
2004 & entered Sept. 20, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                DISMISSED IN PART,
                                                  AFFIRMED IN PART




                              - 3 -